DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 12/14/2018. Applicant has filed a certified copy of the French patent application 1872985 as required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because of the use of acronym LSH without any definition. Examiner for the sake of examination interpreted “LSH” as Locality Sensitive Hashing. Proper correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "close to" in claims 1 and 21 is a relative term which renders the claim indefinite.  The term "close to " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper correction is required. 
Claim 21 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claim recites the limitation "said at least one sensor" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner for the sake of examination considered the term as at least one sensor. Proper correction is required.
Dependent claims 2-20 and 22-24 are also rejected based on the claims dependencies from claims 1 and 21.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: central unit  in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding hardware and/or software structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Central Unit (CU) 6 of fig.  2 having Processor (PROC) 7 and (memory) MEM 8. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Examiner note: In order to expedite the process of examination of the instant application, examiner attempted to contact applicant’s Representative Mr. Thomas A. Miller and left a message at (312) 977-9903 on 9/28/2021 to discuss the above issues regarding the claims; however, no response was received. 
Allowable Subject Matter
The subject matter of claims 1-24 are not suggested by the prior art of record.  Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The prior art of record (in particular, Pajouh; Darius Vahdat US 20150086172 A1, Lapstun, Paul et al. US 20030091233 A1, Vincent; Michael M. et al. US 9251343 B1, Cao; Jianhua US 20110317022 A1, Bloom; Jeffrey A. et al. US 20120004958 A1, 
 Yerli; Cevat US 20160127288 A1, Ven de Van, Antony US 20020190972 A1, Wu; Yuan et al. US 20150317123 A1, Shun; Wang et al. US 20130258042 A1 and Scalisi; Joseph Frank et al. US 9197867 B1) singly or in combination does not disclose, with respect to independent claim 1 “(c) 	automatically calculating, using a local processor close to the digital screen, at least one first signature of the snapshot captured during said at least one predetermined timeslot,
(d) 	transmitting content authentication data dependent on said at least one first signature, with a timestamp, to at least one remote server,
(e) 	comparing at least one content authentication signature, dependent on the
content authentication data, with at least one content reference signature that is calculated in the same way as the content authentication signature but based on a scheduled content item expected to be displayed on said digital screen during said at least one predetermined timeslot,
(f) 	if said content authentication signature corresponds to the content reference signature of said scheduled content item, generating at least one authentication token authenticating the displayed content item.” and similar limitations of independent claim 21 in combination with the other claimed features as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493